DETAILED ACTION
Separation Device for Coating Blasting and Coating Stripping Booths
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the separator" in line .  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the separator assembly” and “the separator” will be treated as the same part. 
	Claim 19 recites the limitation "the separator" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the separator assembly” and “the separator” will be treated as the same part.
	Claim 20 recites the limitation "the separator" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the separator assembly” and “the separator” will be treated as the same part.
	Claims 2-18 depend from claim 1 therefore rejected under 35 USC 112(b), accordingly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-5,7-11, 14,17-18,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stern et al. (US5107632A), hereinafter Stern.
	Regarding claim 1, Stern teaches an enclosure (figure 1) defining an upper region (spherical blasting space 2, figure 1) for the workpiece, and a lower region (separating space 16, figure 1), a separator assembly (combined collecting device 19, figure 1 and blasting agent container 22, figure 1) positioned between the upper region and the lower region, the separator assembly adapted to receive the stream mixture and the debris and provide a high solids concentration stream composed of air and a high concentration of the blasting media and the debris, and a low solids concentration stream composed of air and a low concentration of the blasting media and the debris (col 2 lines 28-34, see figure 2), the separator having at least one separator element (see figures 1-2), the separator element comprising a funnel wall (wall portions 18, figures 1-2) defining an upper inlet (flow slit 17, figure 1) and converging to form a lower aperture (see figure 2) communicating with a first passageway (see black arrows in figure 2), a partition defining an upwardly extending wall defining an upper end (see dust inlet 30, figure 2) positioned above the lower aperture and communicating with a second passageway (see white arrows in figure 2), and a baffle (cover element 33, figure 2) positioned over the partition upper end, wherein the stream mixture and the debris is separated as a first portion of the stream mixture and the debris flows generally downwardly through the lower aperture and through the first passageway providing the high solids concentration stream, and a second portion of the stream mixture and the debris enters the partition upper end and the second passageway forming the low solids concentration stream (col 2 lines 28-34, see figures 2-3).
	Regarding claim 3, Stern teaches the enclosure lower region forming an upper chamber (see area within separating space 16, figures 2-3) communicating with the first passageway (see black arrows in figure 2) for receiving the high solids concentration stream and a lower chamber (see figures 1 and 3), where communicating with the second passageway receiving the low solids concentration stream (see where element 15 figure 3).
	Regarding claim 4, Stern teaches the separator formed of a plurality of the separator elements with adjoining separator elements (see wall portions 18 figure 2). joining along a common edge of the funnel wall upper inlet (flow slit 17, figure 1).
	Regarding claim 5, Stern teaches the funnel wall lower aperture is circular and a tubular element constituting the partition passes through the lower aperture to form a portion of the second passageway (see collecting tube 29, figures 1-3; col 3 lines 13-20,30-34).
	Regarding claim 7, Stern teaches the baffle shields (cover element 33, figure 2) the partition upper end from direct impingement of the stream mixture and the debris with the partition upper end (dust inlet 30, figure 2).
	Regarding claim 8, Stern teaches the stream mixture flows in a generally vertically downward manner through the enclosure upper end through the separator and into the lower end (see arrows in figure 2).
	Regarding claim 9, Stern teaches the partition (see dust inlet 30, figures 1-2) forms a wall concentric with the funnel wall lower aperture wherein the lower aperture is annular (see bottom of 30 figure 1, 3).
	Regarding claim 10, Stern teaches the partition wall is formed by a pipe (see collecting tube 29, figure 1,2) and the inside of the pipe forms a portion of the second passageway (figures 1-3).
	Regarding claim 11, Stern teaches wherein the baffle is in the form of a cone or cap positioned over the upper end of the pipe (col 3 lines 6-11).
	Regarding claim 14, Stern teaches the funnel wall (see wall portions 18 on each side, figure 2) is formed as elongated along a horizontal line with the upper inlet in the form of a first elongated trough (through flow slit 17, figure 2), the funnel wall elongated such that the lower aperture is formed as a first elongated slot (figure 2 see where black arrow is), the partition is elongated such that the upper end (see dirty inlet 30, figure 2) forms a second slot (see white arrows figure 2) and the baffle (cover element 33, figure 2) in the form of an elongated element covering the partition upper end.
Regarding claim 17, Stern teaches  the enclosure lower region defining a pair of adjoining first and second plenums (see recirculating device 12, and container 21 figures 1, 3) , the first elongated slot having a converging lower end communicating with the first plenum (see recirculating device 12, figure 1)  and the second elongated slot (see white arrows lead )communicating with the second plenum (see figures 1-3), the first and second plenums elongated having a separating wall therebetween (see figures 1-3).
	Regarding claim 18, Stern teaches the separating wall forming an enclosed passageway (see figures 1-3 where dust particles 15 go through)
	Regarding claim 20, it is noted that claims 1 and 9 share the same technical limitations as claim 20, therefore the same rejection applies. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US5107632A).
Regarding claim 12, Stern does not explicitly teach an adjustable support for the baffle enabling a gap between the baffle and the partition upper end to be adjusted for controlling a fluid flow rate through the second passageway.
However, Stern does disclose there is a gap between the partition upper end (see dust inlet 30, figure 2) and baffle (cover element 33, see figure 1), Stern discloses that dust collecting device may be at different levels (col 4 lines 3-7).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Stern to explicitly have gap between partition upper end be adjustable. However, Stern discloses that you can dust collecting device level can change. This modification would result in same problem being solve which is controlling a fluid flow rate through the second passageway.
Claim 2,6,13,15,16,19 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. (US5107632A) in view Moore ( US1692948 A).
	Regarding claim 2, Stern teaches all limitations stated above but fails to teach the assembly formed of a plurality of the separator elements joined together in an array.
	Moore teaches a plurality of separators elements joined together in an array (see figure 2).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Stern to include the design of Moore to have separator elements joined together in an array. This modification would allow the abrading system of Stern to be used in production environments.
	Regarding claim 6, Stern teaches all the limitations stated above but fails to teach the second portion of the stream mixture and the debris initially flows in a downward direction and then upwardly to enter the partition upper end.
	Moore teaches abrasive flow will fall from the troughs towards bottom slot then flow upwardly into upper end. (pg. 2 lines 12-24).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Stern to include the design of Moore to have stream mixture and debris initially flows in a downward then upward. This modification would allow abrading system of Stern to create pressure differential to allow for device’s flow rate to be better between different concentrations. 
	Regarding claim 13, Stern teaches all the limitations stated above but fails to teaches the separator formed of a plurality of the separator elements and the separator funnel wall defining the upper edge forming the upwardly extending wall with an adjoining separator funnel wall upper edge cooperating to form a portion of the second passageway.
	Moore teaches a plurality of separators elements (see figure 2) the separator funnel wall defining the upper edge forming the upwardly extending wall with an adjoining separator funnel wall (see figure 2) upper edge cooperating to form a portion of the second passageway (pg. 2 lines 12-24).
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Stern to include the design of Moore to have separator elements joined together. This modification would allow the abrading system of Stern to be used in production environments.
	Regarding claim 15, Stern teaches all the limitations stated above fails to teach a portion of the funnel wall of adjoining separators cooperating to define the upper inlet.
	Moore teaches funnel wall adjoining separators define upper inlet (apertures 10, figure 2)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Stern to include the design of Moore to have separator elements joined together to define upper inlet. This modification would allow the abrading system of Stern to be used in production environments.
Regarding claim 16, Stern teaches all the limitations stated above but fails teach the first elongated slot having a converging lower end communicating with a tubular element defining a portion of the first passageway. 
Moore teaches the first elongated slot having a converging lower end communicating with a tubular element (air pipe 12a, figure 2) defining a portion of the first passageway (pg. 2 lines 35-45).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Stern to include the design of Moore to have tubular element defining a portion of the first passageway. This modification would allow the abrading system of Stern help with recirculating the air. 
Regarding claim 19, Stern teaches enclosure (figure 1)  defining an upper region (spherical blasting space 2, figure 1)  for the workpiece, and a lower region (separating space 16, figure 1) , a separator assembly (combined collecting device 19, figure 1 and blasting agent container 22, figure 1)  positioned between the upper region and the lower region, the separator assembly adapted to receive the stream mixture and the debris and provide a high solids concentration stream composed of air and a high concentration of the blasting media and the debris, and a low solids concentration stream composed of air and a low concentration of the blasting media and the debris (col 2 lines 28-34, see figure 2), the separator having at least one separator element (see figures 1-2) , wherein the stream mixture flows downwardly into the separator (see figure 2)
Stern fails to teach the separator element forming a plurality of funnel shaped walls forming a pair of adjacent troughs converging downwardly to a first slot communicating with a first passageway, the funnel-shaped walls of the troughs having adjacent upper edges forming a second slot forming a second passageway, a baffle overlying the second slot, wherein the stream mixture flows downwardly into the separator and the high concentration stream flows into the first slot and into the first passageway, and the low concentration stream flows around the baffle upwardly and then into the second slot and into the second passageway.
Moore teaches separator element forming a plurality of funnel shaped walls (see figure 2) forming a pair of adjacent troughs (troughs 13, figure 1) converging downwardly to a first slot (through side openings 17, figure 2) communicating with a first passageway, the funnel-shaped walls of the troughs having adjacent upper edges forming a second slot forming a second passageway (see bottom slot 14), a baffle (see housing 15, figure 2-3; page 1 89-92) overlying the second slot, separating and the high concentration stream flows into the first slot and into the first passageway, and the low concentration stream flows around the baffle upwardly and then into the second slot and into the second passageway (pg. 2 lines 1-26,30-45).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Stern to include the design of Moore to have plurality funnel shaped walls, slots and baffle. This modification would allow the abrading system of Stern to be used in production environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723